Citation Nr: 0530749	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs (VA) 
purposes.



REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.





INTRODUCTION

The veteran served on active duty from August 1917 to 
September 1919.  The veteran died in December 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In April 2005, the Board reopened the claim and remanded this 
issue for further development.  Further development was 
completed and the case is again before the Board.


FINDINGS OF FACT

1.  A marriage certificate shows that the veteran and the 
appellant were married in April 1980. 

2.  The veteran died in December 1980.

3.   There were no children born of the marriage between the 
veteran and the appellant. 


CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. 
§§ 101(3), 103(a), (c), 1102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.1(j), 3.50, 3.52 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  With regard to the 
duty to notify, the RO informed the appellant of the evidence 
needed to substantiate her claim by letter dated in May 2005.  
In this letter, the RO informed the appellant of the reason 
for which her claim for benefits had been denied and the 
regulations pertinent to her claim.  Further, the RO has 
provided the appellant an opportunity to submit additional 
evidence and argument in support of her claim.  With regard 
to the duty to assist, the appellant has not identified any 
evidence which may be pertinent to her claim which the RO has 
not obtained and considered.  The Board finds that additional 
assistance would not aid in substantiating the appellant's 
claim in this instance.  The Board therefore concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
provisions of the VCAA have been satisfied.  The Board finds 
that there will be no prejudice to the appellant if the Board 
decides her appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a) (2005)); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The appellant contends that although she and the veteran did 
not legally marry until April 1980,  she continuously lived 
with the veteran from 1977 to the date of the veteran's 
death. 

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, had been married to the veteran for a period 
of 1 year or more at the time of his death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death.  38 C.F.R. §  3.54 (2005).   
In the instant case, although the appellant continuously 
lived with the veteran for more than 1 year prior to the date 
of his death, the appellant and the veteran did not legally 
marry until 8 months prior to his death. 

In certain circumstances, where there is no legal marriage, 
VA may find a deemed valid marriage.  The law also states 
that where an attempted marriage of an appellant to the 
veteran was invalid by reason of legal impediment, the 
marriage will nevertheless be deemed valid if: (a) The 
marriage occurred one year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, 
and (b) the appellant entered into the marriage without 
knowledge of the impediment, and (c) the appellant cohabited 
with the veteran continuously from the date of the marriage 
to the date of his or her death, and (d) no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits other than accrued monthly 
benefits covering a period prior to the veteran's death.  See 
38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. § 3.52 (2005).  
All of the requirements must be met in order to find a deemed 
valid marriage.

The appellant contends that although she and the veteran did 
not marry until shortly before the veteran's death, she and 
the veteran lived together as common law husband and wife in 
the Republic of the Philippines from 1977 to December 1980, 
and that she knew that the Philippines did not recognize 
common law marriage.  The Republic of the Philippines does 
not recognize common law marriage.  
Here, there can be no deemed valid marriage to the veteran as 
they did not reside in a territory recognizing common law 
marriage at the time of the veteran's death and the 
appellant, in her June 2005 statement, reported that she was 
aware that the Philippines did not recognize common law 
marriages.  

Based upon the evidence of record, and in light of the law 
and regulations governing this appeal, the Board concludes 
that the appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.   Inasmuch as the appellant 
is not entitled to recognition as the veteran's surviving 
spouse, she has no legal basis to VA benefits.  The law 
clearly states that in order to be entitled to these 
benefits, the appellant must be the veteran's surviving 
spouse. 38 U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 
C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000.  

The Board is sympathetic to the arguments advanced by the 
appellant; however, the legal criteria governing eligibility 
requirements for VA death benefits are clear and specific and 
binding upon the Board.  Following a careful and considered 
review of the record, the Board finds that the appellant's 
claim lacks legal merit under the applicable law and 
regulations.  The law in this case is dispositive.  Thus, the 
appellant's claim must be denied based on the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  




ORDER

Entitlement to recognition of the claimant as the veteran's 
spouse for the purpose of receiving VA benefits is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


